UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811- 0523 The Dreyfus Fund Incorporated (Exact name of registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: July 1, 2008-June 30, 2009 Item 1. Proxy Voting Record The Dreyfus Fund Incorporated ACCENTURE LTD Ticker: ACN Security ID: G1150G111 Meeting Date: FEB 12, 2009 Meeting Type: Annual Record Date: DEC 15, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 RE-APPOINTMENT TO THE BOARD OF For For Management DIRECTORS: CHARLES H. GIANCARLO 2 RE-APPOINTMENT TO THE BOARD OF For For Management DIRECTORS: DINA DUBLON 3 RE-APPOINTMENT TO THE BOARD OF For For Management DIRECTORS: WILLIAM D. GREEN 4 RE-APPOINTMENT TO THE BOARD OF For Against Management DIRECTORS: NOBUYUKI IDEI 5 RE-APPOINTMENT TO THE BOARD OF For For Management DIRECTORS: MARJORIE MAGNER 6 RATIFY AUDITORS For For Management ACE LTD. Ticker: ACE Security ID: G0070K103 Meeting Date: JUL 14, 2008 Meeting Type: Annual Record Date: MAY 27, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 ELECTION OF DIRECTOR: MICHAEL G. ATIEH For For Management TO TERM EXPIRING IN 2009. 2 ELECTION OF DIRECTOR: MARY A. CIRILLO For For Management TO TERM EXPIRING IN 2009. 3 ELECTION OF DIRECTOR: BRUCE L. CROCKETT For For Management TO TERM EXPIRING IN 2009. 4 ELECTION OF DIRECTOR: THOMAS J. NEFF TO For For Management TERM EXPIRING IN 2009. 5 ELECTION OF DIRECTOR: GARY M. STUART TO For For Management TERM EXPIRING IN 2009. 6 ELECTION OF DIRECTOR: ROBERT M. For For Management HERNANDEZ TO TERM EXPIRING IN 2010. 7 ELECTION OF DIRECTOR: PETER MENIKOFF TO For For Management TERM EXPIRING IN 2010. 8 ELECTION OF DIRECTOR: ROBERT RIPP TO For For Management TERM EXPIRING IN 2010. 9 ELECTION OF DIRECTOR: DERMOT F. SMURFIT For For Management TO TERM EXPIRING IN 2010. 10 ELECTION OF DIRECTOR: EVAN G. GREENBERG For For Management TO TERM EXPIRING IN 11 ELECTION OF DIRECTOR: JOHN A. KROL TO For For Management TERM EXPIRING IN 2011. 12 ELECTION OF DIRECTOR: LEO F. MULLIN TO For For Management TERM EXPIRING IN 2011. 13 ELECTION OF DIRECTOR: OLIVIER STEIMER For For Management TO TERM EXPIRING IN 2011. 14 APPROVAL OF THE AMENDMENT (THE For For Management DE-REGISTRATION AMENDMENT ) TO THE COMPANY S MEMORANDUM OF ASSOCIATION AND ARTICLES OF ASSOCIATION TO PERMIT THE DEREGISTRATION OF THE COMPANY FROM THE CAYMAN ISLANDS 15 APPROVAL OF THE AMENDMENT (THE For For Management FINANCIAL STATEMENT AMENDMENT ) TO THE COMPANY S ARTICLES OF ASSOCIATION TO REQUIRE THE COMPANY TO PREPARE AND PROVIDE TO SHAREHOLDERS NOT LESS THAN ANNUALLY AN UNCONSOLIDATED BALANCE SHEET OF THE COMPANY 16 APPROVAL OF AMENDMENTS TO THE ARTICLES For For Management OF ASSOCIATION WHICH WILL HAVE THE EFFECT OF INCREASING THE PAR VALUE OF THE ORDINARY SHARES FROM $0.041666667 TO AN AMOUNT IN SWISS FRANCS EQUAL TO $11,000,000, OF OUR ORDINARY SHARES 17 APPROVAL OF THE COMPANY S For For Management DE-REGISTRATION FROM THE CAYMAN ISLANDS AND CONTINUATION IN SWITZERLAND (THE CONTINUATION ) 18 APPROVAL OF THE NAME OF THE COMPANY For For Management 19 APPROVAL OF THE CHANGE OF THE PURPOSE For For Management OF THE COMPANY 20 APPROVAL OF THE REARRANGEMENT OF THE For For Management COMPANY S EXISTING SHARE CAPITAL 21 APPROVAL OF THE COMPANY S ARTICLES OF For For Management ASSOCIATION 22 CONFIRMATION OF SWISS LAW AS THE For For Management AUTHORITATIVE LEGISLATION GOVERNING THE COMPANY 23 CONFIRMATION OF THE PRINCIPAL PLACE OF For For Management BUSINESS OF THE COMPANY AS ZURICH, SWITZERLAND 24 RATIFY AUDITORS For For Management 25 APPROVAL OF THE COMPANY S 2004 For For Management LONG-TERM INCENTIVE PLAN AS AMENDED THROUGH THE FOURTH AMENDMENT 26 RATIFY AUDITORS For For Management 27 APPROVAL OF PAYMENT OF A DIVIDEND For For Management THROUGH A REDUCTION OF THE PAR VALUE OF OUR SHARES IN AN AMOUNT EQUAL TO THE SWISS FRANC EQUIVALENT OF $0.87, CONVERTED INTO SWISS FRANCS ACE LTD. Ticker: ACE Security ID: H0023R105 Meeting Date: MAY 20, 2009 Meeting Type: Annual Record Date: MAR 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Election Of Director: Michael G. Atieh For Against Management 2 Election Of Director: Mary A. Cirillo For For Management 3 Election Of Director: Bruce L. Crockett For Against Management 4 Election Of Director: Thomas J. Neff For Against Management 5 Approval Of The Annual Report For For Management 6 Approval Of The Statutory Financial For For Management Statements Of Ace Limited 7 Approval Of The Consolidated Financial For For Management Statements 8 Allocation Of Disposable Profit For For Management 9 Discharge Of The Board Of Directors For For Management 10 Amendment Of Articles Of Association For For Management Relating To Special Auditor 11 Election Of Pricewaterhousecoopers Ag For For Management (zurich) As Our Statutoryauditor Until Our Next Annual Ordinary General Meeting 12 Ratification Of Appointment Of For For Management Independent Registered Publicaccounting Firm Pricewaterhousecoopers Llp 13 Election Of Bdo Visura (zurich) As For For Management Special Auditing Firm Until our Next Annual Ordinary General Meeting 14 Approval Of The Payment Of A Dividend For For Management In The Form Of Adistribution Through A Reduction Of The Par Value Of Our Shares ALLIED WASTE INDUSTRIES, INC. Ticker: AW Security ID: 019589308 Meeting Date: NOV 14, 2008 Meeting Type: Special Record Date: OCT 6, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For For Management AMERICAN ELECTRIC POWER CO. Ticker: AEP Security ID: 025537101 Meeting Date: APR 28, 2009 Meeting Type: Annual Record Date: MAR 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director E. R. Brooks For For Management 1.2 Elect Director Donald M. Carlton For For Management 1.3 Elect Director Ralph D. Crosby, Jr. For For Management 1.4 Elect Director Linda A. Goodspeed For For Management 1.5 Elect Director Thomas E. Hoaglin For For Management 1.6 Elect Director Lester A. Hudson, Jr. For For Management 1.7 Elect Director Michael G. Morris For For Management 1.8 Elect Director Lionel L. Nowell III For For Management 1.9 Elect Director Richard L. Sandor For For Management 1.10 Elect Director Kathryn D. Sullivan For For Management 1.11 Elect Director Sara Martinez Tucker For For Management 1.12 Elect Director John F. Turner For For Management 2 Eliminate Cumulative Voting and Adopt For For Management Majority Voting for Uncontested Election of Directors 3 Ratify Auditors For For Management AMERIPRISE FINANCIAL, INC. Ticker: AMP Security ID: 03076C106 Meeting Date: APR 22, 2009 Meeting Type: Annual Record Date: FEB 25, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Warren D. Knowlton For For Management 2 Elect Director Jeffrey Noddle For For Management 3 Elect Director Robert F. Sharpe, Jr. For For Management 4 Ratify Auditors For For Management AMGEN, INC. Ticker: AMGN Security ID: 031162100 Meeting Date: MAY 6, 2009 Meeting Type: Annual Record Date: MAR 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director David Baltimore For For Management 2 Elect Director Frank J. Biondi, Jr. For For Management 3 Elect Director Francois de Carbonnel For For Management 4 Elect Director Jerry D. Choate For For Management 5 Elect Director Vance D. Coffman For For Management 6 Elect Director Frederick W. Gluck For For Management 7 Elect Director Frank C. Herringer For For Management 8 Elect Director Gilbert S. Omenn For For Management 9 Elect Director Judith C. Pelham For For Management 10 Elect Director J. Paul Reason For For Management 11 Elect Director Leonard D. Schaeffer For For Management 12 Elect Director Kevin W. Sharer For For Management 13 Ratify Auditors For For Management 14 Approve Omnibus Stock Plan For Against Management 15 Reduce Supermajority Vote Requirement For For Management 16 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 17 Reincorporate in Another State [from Against Against Shareholder Delaware to North Dakota ] ANADARKO PETROLEUM CORP. Ticker: APC Security ID: 032511107 Meeting Date: MAY 19, 2009 Meeting Type: Annual Record Date: MAR 25, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Allison, Jr. For For Management 1.2 Elect Director Peter J. Fluor For For Management 1.3 Elect Director John W. Poduska, Sr. For Against Management 1.4 Elect Director Paula Rosput Reynolds For Against Management 2 Ratify Auditors For For Management 3 Declassify the Board of Directors For For Management 4 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination based on Sexual Orientation and Gender Identity APPLE INC. Ticker: AAPL Security ID: 037833100 Meeting Date: FEB 25, 2009 Meeting Type: Annual Record Date: DEC 29, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William V. Campbell For For Management 1.2 Elect Director Millard S. Drexler For For Management 1.3 Elect Director Albert A. Gore, Jr. For For Management 1.4 Elect Director Steven P. Jobs For For Management 1.5 Elect Director Andrea Jung For For Management 1.6 Elect Director A.D. Levinson For For Management 1.7 Elect Director Eric E. Schmidt For For Management 1.8 Elect Director Jerome B. York For For Management 2 Report on Political Contributions Against Against Shareholder 3 Adopt Principles for Health Care Reform Against Against Shareholder 4 Prepare Sustainability Report Against Against Shareholder 5 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation AT&T INC Ticker: T Security ID: 00206R102 Meeting Date: APR 24, 2009 Meeting Type: Annual Record Date: FEB 25, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Randall L. Stephenson For For Management 1.2 Elect Director William F. Aldinger III For Against Management 1.3 Elect Director Gilbert F. Amelio For Against Management 1.4 Elect Director Reuben V. Anderson For For Management 1.5 Elect Director James H. Blanchard For Against Management 1.6 Elect Director August A. Busch III For For Management 1.7 Elect Director Jaime Chico Pardo For Against Management 1.8 Elect Director James P. Kelly For For Management 1.9 Elect Director Jon C. Madonna For For Management 1.10 Elect Director Lynn M. Martin For For Management 1.11 Elect Director John B. McCoy For For Management 1.12 Elect Director Mary S. Metz For For Management 1.13 Elect Director Joyce M. Roche For For Management 1.14 Elect Director Laura D Andrea Tyson For For Management 1.15 Elect Director Patricia P. Upton For Against Management 2 Ratify Auditors For For Management 3 Increase Authorized Common Stock For For Management 4 Report on Political Contributions Against Against Shareholder 5 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings 6 Provide for Cumulative Voting Against Against Shareholder 7 Require Independent Board Chairman Against Against Shareholder 8 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 9 Exclude Pension Credits ftom Earnings Against For Shareholder Performance Measure BANK OF AMERICA CORP. Ticker: BAC Security ID: 060505104 Meeting Date: DEC 5, 2008 Meeting Type: Special Record Date: OCT 10, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Issue Shares in Connection with For For Management Acquisition 2 Amend Omnibus Stock Plan For Against Management 3 Increase Authorized Common Stock For For Management 4 Adjourn Meeting For For Management BAXTER INTERNATIONAL INC. Ticker: BAX Security ID: 071813109 Meeting Date: MAY 5, 2009 Meeting Type: Annual Record Date: MAR 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Walter E. Boomer For For Management 1.2 Elect Director James R. Gavin III For For Management 1.3 Elect Director Peter S. Hellman For For Management 1.4 Elect Director K. J. Storm For For Management 2 Ratify Auditors For For Management 3 Report on Animal Testing Against Against Shareholder BIOGEN IDEC INC. Ticker: BIIB Security ID: 09062X103 Meeting Date: JUN 3, 2009 Meeting Type: Proxy Contest Record Date: APR 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor Management Proxy (White Card) 1.1 Elect Director Lawrence C. Best For None Management 1.2 Elect Director Alan B. Glassberg For None Management 1.3 Elect Director Robert W. Pangia For None Management 1.4 Elect Director William D. Young For None Management 2 Ratify Auditors For None Management 3 Adopt Majority Voting for Uncontested For None Management Election of Directors 4 Fix Size of Board at 13 and Remove the Against None Shareholder Board's Ability to Change the Size of the Board 5 Reincorporate in Another State [North Against None Shareholder Dakota] # Proposal Diss Rec Vote Cast Sponsor Dissident Proxy (Gold Card) 1.1 Elect Director Alexander J. Denner For For Shareholder 1.2 Elect Director Richard C. Mulligan For For Shareholder 1.3 Elect Director Thomas F. Deuel For Withhold Shareholder 1.4 Elect Director David Sidransky For Withhold Shareholder 2 Fix Size of Board at 13 and Remove the For For Shareholder Board's Ability to Change the Size of the Board 3 Reincorporate in Another State [North For Against Shareholder Dakota] 4 Ratify Auditors For For Management 5 Adopt Majority Voting for Uncontested For For Management Election of Directors BLACKROCK, INC. Ticker: BLK Security ID: 09247X101 Meeting Date: MAY 21, 2009 Meeting Type: Annual Record Date: MAR 24, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William S. Demchak For For Management 1.2 Elect Director Kenneth B. Dunn For For Management 1.3 Elect Director Laurence D. Fink For For Management 1.4 Elect Director Robert S. Kapito For For Management 1.5 Elect Director Brian T. Moynihan For For Management 1.6 Elect Director Thomas H. O'Brien For For Management 2 Ratify Auditors For For Management BROADCOM CORP. Ticker: BRCM Security ID: 111320107 Meeting Date: MAY 14, 2009 Meeting Type: Annual Record Date: MAR 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director George L. Farinsky For For Management 1.2 Elect Director Nancy H. Handel For For Management 1.3 Elect Director Eddy W. Hartenstein For Withhold Management 1.4 Elect Director John Major For Withhold Management 1.5 Elect Director Scott A. McGregor For For Management 1.6 Elect Director William T. Morrow For For Management 1.7 Elect Director Robert E. Switz For For Management 2 Ratify Auditors For For Management CADBURY PLC Ticker: CBY Security ID: 12721E102 Meeting Date: MAY 14, 2009 Meeting Type: Annual Record Date: APR 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend of 11.1 Pence For For Management Per Ordinary Share 3 Approve Remuneration Report For For Management 4 Re-elect Roger Carr as Director For For Management 5 Re-elect Todd Stitzer as Director For For Management 6 Elect Baroness Hogg as Director For For Management 7 Elect Colin Day as Director For For Management 8 Elect Andrew Bonfield as Director For For Management 9 Reappoint Deloitte LLP as Auditors of For For Management the Company 10 Authorise Board to Fix Remuneration of For For Management Auditors 11 Authorise Company and its Subsidiaries For For Management to Make EU Political Donations to Political Parties or Independent Election Candidates, to Political Organisations Other than Political Parties and to Incur EU Political Expenditure up to GBP 100,000 12 Authorise Issue of Equity with For For Management Pre-emptive Rights Under a General Authority up to GBP 45,410,520 and an Additional Amount Pursuant to a Rights Issue of up to GBP 90,821,040 After Deducting Any Securities Issued Under the General Authority 13 Authorise Issue of Equity or For For Management Equity-Linked Securities without Pre-emptive Rights up to Aggregate Nominal Amount of GBP 6,811,578 14 Authorise Market Purchase of up to GBP For For Management 13,623,156 15 Approve That a General Meeting Other For For Management Than an Annual General Meeting May Be Called on Not Less than 14 Clear Days' Notice CARNIVAL CORP. Ticker: CCL Security ID: 143658300 Meeting Date: APR 15, 2009 Meeting Type: Annual Record Date: FEB 17, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 DIRECTOR MICKY ARISON For For Management 1.2 DIRECTOR A. RICHARD G. CAPEN, JR For For Management 1.3 DIRECTOR ROBERT H. DICKINSON For For Management 1.4 DIRECTOR ARNOLD W. DONALD For For Management 1.5 DIRECTOR PIER LUIGI FOSCHI For For Management 1.6 DIRECTOR HOWARD S. FRANK For For Management 1.7 DIRECTOR RICHARD J. GLASIER For For Management 1.8 DIRECTOR MODESTO A. MAIDIQUE For For Management 1.9 DIRECTOR SIR JOHN PARKER For For Management 1.10 DIRECTOR PETER G. RATCLIFFE For For Management 1.11 DIRECTOR STUART SUBOTNICK For For Management 1.12 DIRECTOR LAURA WEIL For For Management 1.13 DIRECTOR RANDALL J. WEISENBURGER For For Management 1.14 DIRECTOR UZI ZUCKER For For Management 2 TO RE-APPOINT PRICEWATERHOUSECOOPERS For For Management LLP AS INDEPENDENTAUDITORS FOR CARNIVAL PLC. 3 TO AUTHORIZE THE AUDIT COMMITTEE OF For For Management CARNIVAL PLC TO AGREE TO THE REMUNERATION OF THE INDEPENDENT AUDITORS. 4 TO RECEIVE THE UK ACCOUNTS AND REPORTS For For Management OF THE DIRECTORS AND AUDITORS OF CARNIVAL PLC FOR THE FINANCIAL YEAR ENDED NOVEMBER 30, 2008. 5 TO APPROVE THE DIRECTORS REMUNERATION For Against Management REPORT OF CARNIVAL PLC FOR THE FINANCIAL YEAR ENDED NOVEMBER 30, 2008. 6 TO INCREASE THE AMOUNT OF THE For For Management AUTHORIZED BUT UNISSUED SHARE CAPITAL OF CARNIVAL PLC. 7 TO ADOPT THE AMENDED AND RESTATED For For Management ARTICLES OF ASSOCIATION OF CARNIVAL PLC. 8 TO APPROVE CERTAIN AMENDMENTS TO THE For For Management ARTICLES OF ASSOCIATION OF CARNIVAL PLC, TO TAKE EFFECT FROM OCTOBER 1, 2009. 9 TO APPROVE THE GIVING OF AUTHORITY FOR For For Management THE ALLOTMENT OF NEW SHARES BY CARNIVAL PLC. 10 TO APPROVE THE DISAPPLICATION OF For For Management PRE-EMPTION RIGHTS IN RELATION TO THE ALLOTMENT OF NEW SHARES BY CARNIVAL PLC. 11 TO APPROVE A GENERAL AUTHORITY FOR For For Management CARNIVAL PLC TO BUY BACK CARNIVAL PLC ORDINARY SHARES IN THE OPEN MARKET. CEPHALON, INC. Ticker: CEPH Security ID: 156708109 Meeting Date: MAY 12, 2009 Meeting Type: Annual Record Date: MAR 17, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Frank Baldino, Jr., For For Management Ph.D. 1.2 Elect Director William P. Egan For For Management 1.3 Elect Director Martyn D. Greenacre For For Management 1.4 Elect Director Vaughn M. Kailian For For Management 1.5 Elect Director Kevin E. Moley For For Management 1.6 Elect Director Charles A. Sanders, M.D. For For Management 1.7 Elect Director Gail R. Wilensky, Ph.D. For For Management 1.8 Elect Director Dennis L. Winger For For Management 2 Amend Stock Option Plan For For Management 3 Ratify Auditors For For Management CHARLES SCHWAB CORP., THE Ticker: SCHW Security ID: 808513105 Meeting Date: MAY 14, 2009 Meeting Type: Annual Record Date: MAR 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Nancy H. Bechtle For For Management 1.2 Elect Director Walter W. Bettinger II For For Management 1.3 Elect Director C. Preston Butcher For For Management 2 Report on Political Contributions Against Against Shareholder 3 Adopt a Policy in which the Company Against Against Shareholder will not Make or Promise to Make Any Death Benefit Payments to Senior Executives 4 Amend Corporate Executive Bonus Plan Against Against Shareholder CHEVRON CORPORATION Ticker: CVX Security ID: 166764100 Meeting Date: MAY 27, 2009 Meeting Type: Annual Record Date: APR 1, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director S. H. Armacost For For Management 1.2 Elect Director L. F. Deily For For Management 1.3 Elect Director R. E. Denham For For Management 1.4 Elect Director R. J. Eaton For For Management 1.5 Elect Director E. Hernandez For For Management 1.6 Elect Director F. G. Jenifer For For Management 1.7 Elect Director S. Nunn For For Management 1.8 Elect Director D. J. O'Reilly For For Management 1.9 Elect Director D. B. Rice For For Management 1.10 Elect Director K. W. Sharer For For Management 1.11 Elect Director C. R. Shoemate For For Management 1.12 Elect Director R. D. Sugar For For Management 1.13 Elect Director C. Ware For For Management 1.14 Elect Director J. S. Watson For For Management 2 Ratify Auditors For For Management 3 Amend Executive Incentive Bonus Plan For For Management 4 Amend Omnibus Stock Plan For For Management 5 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings 6 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 7 Adopt Quantitative GHG Goals for Against Against Shareholder Products and Operations 8 Adopt Guidelines for Country Selection Against Against Shareholder 9 Adopt Human Rights Policy Against Against Shareholder 10 Report on Market Specific Environmental Against Against Shareholder Laws CISCO SYSTEMS, INC. Ticker: CSCO Security ID: 17275R102 Meeting Date: NOV 13, 2008 Meeting Type: Annual Record Date: SEP 15, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Carol A. Bartz For For Management 2 Elect Director M. Michele Burns For For Management 3 Elect Director Michael D. Capellas For For Management 4 Elect Director Larry R. Carter For For Management 5 Elect Director John T. Chambers For For Management 6 Elect Director Brian L. Halla For For Management 7 Elect Director John L. Hennessy For For Management 8 Elect Director Richard M. Kovacevich For For Management 9 Elect Director Roderick C. McGeary For For Management 10 Elect Director Michael K. Powell For For Management 11 Elect Director Steven M. West For For Management 12 Elect Director Jerry Yang For For Management 13 Ratify Auditors For For Management 14 Amend Bylaws to Establish a Board Against Against Shareholder Committee on Human Rights 15 Report on Internet Fragmentation Against Against Shareholder COCA-COLA ENTERPRISES INC. Ticker: CCE Security ID: 191219104 Meeting Date: APR 21, 2009 Meeting Type: Annual Record Date: FEB 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Calvin Darden For For Management 1.2 Elect Director Donna A. James For For Management 1.3 Elect Director Thomas H. Johnson For For Management 2 Ratify Auditors For For Management 3 Submit Severance Agreement to (Change Against For Shareholder in control) to Shareholder Vote 4 Adopt Principles for Health Care Reform Against Against Shareholder COLGATE-PALMOLIVE CO. Ticker: CL Security ID: 194162103 Meeting Date: MAY 8, 2009 Meeting Type: Annual Record Date: MAR 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John T. Cahill For For Management 1.2 Elect Director Jill K. Conway For For Management 1.3 Elect Director Ian Cook For For Management 1.4 Elect Director Ellen M. Hancock For For Management 1.5 Elect Director David W. Johnson For For Management 1.6 Elect Director Richard J. Kogan For For Management 1.7 Elect Director Delano E. Lewis For For Management 1.8 Elect Director J. Pedro Reinhard For For Management 1.9 Elect Director Stephen I. Sadove For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation COVIDIEN LTD. Ticker: COV Security ID: G2552X108 Meeting Date: MAR 18, 2009 Meeting Type: Annual Record Date: JAN 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Craig Arnold as Director For For Management 1b Elect Robert H. Brust as Director For For Management 1c Elect John M. Connors, Jr. as Director For For Management 1d Elect Christopher J. Coughlin as For For Management Director 1e Elect Timothy M. Donahue as Director For For Management 1f Elect Kathy J. Herbert as Director For For Management 1g Elect Randall J. Hogan, III as For For Management Director 1h Elect Richard J. Meelia as Director For For Management 1i Elect Dennis H. Reilley as Director For For Management 1j Elect Tadataka Yamada as Director For For Management 1k Elect Joseph A. Zaccagnino as Director For For Management 2 Approve Amended and Restated 2007 Stock For For Management and Incentive Plan 3 Approve Auditors and Authorize Board to For For Management Fix Their Remuneration COVIDIEN LTD. Ticker: COV Security ID: G2552X108 Meeting Date: MAY 28, 2009 Meeting Type: Court Record Date: APR 17, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Reincorporation from Bermuda to For For Management Ireland through Scheme of Arrangement 2 Approve the Creation of Distributable For For Management Reserves of Covidien plc 3 Adjourn Meeting For For Management CVS CAREMARK CORP Ticker: CVS Security ID: 126650100 Meeting Date: MAY 6, 2009 Meeting Type: Annual Record Date: MAR 12, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Edwin M. Banks For For Management 1.2 Elect Director C. David Brown II For For Management 1.3 Elect Director David W. Dorman For For Management 1.4 Elect Director Kristen E. Gibney For For Management Williams 1.5 Elect Director Marian L. Heard For For Management 1.6 Elect Director William H. Joyce For For Management 1.7 Elect Director Jean-Pierre Million For For Management 1.8 Elect Director Terrence Murray For For Management 1.9 Elect Director C.A. Lance Piccolo For For Management 1.10 Elect Director Sheli Z. Rosenberg For For Management 1.11 Elect Director Thomas M. Ryan For For Management 1.12 Elect Director Richard J. Swift For For Management 2 Ratify Auditors For For Management 3 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 4 Require Independent Board Chairman Against Against Shareholder 5 Report on Political Contributions Against Against Shareholder 6 Advisory Vote to Ratify Named ExecutiveAgainst For Shareholder Officers' Compensation DARDEN RESTAURANTS, INC. Ticker: DRI Security ID: 237194105 Meeting Date: SEP 12, 2008 Meeting Type: Annual Record Date: JUL 21, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Leonard L. Berry For For Management 1.2 Elect Director Odie C. Donald For For Management 1.3 Elect Director David H. Hughes For For Management 1.4 Elect Director Charles A Ledsinger, Jr. For For Management 1.5 Elect Director William M. Lewis, Jr. For For Management 1.6 Elect Director Connie Mack, III For For Management 1.7 Elect Director Andrew H. (Drew) Madsen For For Management 1.8 Elect Director Clarence Otis, Jr. For For Management 1.9 Elect Director Michael D. Rose For For Management 1.10 Elect Director Maria A. Sastre For For Management 1.11 Elect Director Jack A. Smith For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management DOMINION RESOURCES, INC. Ticker: D Security ID: 25746U109 Meeting Date: MAY 5, 2009 Meeting Type: Annual Record Date: FEB 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Peter W. Brown For For Management 1.2 Elect Director George A. Davidson, Jr. For For Management 1.3 Elect Director Thomas F. Farrell, II For For Management 1.4 Elect Director John W. Harris For Against Management 1.5 Elect Director Robert S. Jepson, Jr. For Against Management 1.6 Elect Director Mark J. Kington For Against Management 1.7 Elect Director Benjamin J. Lambert, III For For Management 1.8 Elect Director Margaret A. McKenna For For Management 1.9 Elect Director Frank S. Royal For Against Management 1.10 Elect Director David A. Wollard For Against Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Establish Fossil-Fuel-Free Energy Goal Against Against Shareholder 5 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 6 Submit SERP to Shareholder Vote Against For Shareholder DOVER CORPORATION Ticker: DOV Security ID: 260003108 Meeting Date: MAY 7, 2009 Meeting Type: Annual Record Date: MAR 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director D. H. Benson For For Management 1.2 Elect Director R. W. Cremin For For Management 1.3 Elect Director T. J. Derosa For For Management 1.4 Elect Director J-P. M. Ergas For For Management 1.5 Elect Director P. T. Francis For For Management 1.6 Elect Directors K. C. Graham For For Management 1.7 Elect Director J. L. Koley For For Management 1.8 Elect Director R. A. Livingston For For Management 1.9 Elect Director R. K. Lochridge For For Management 1.10 Elect Director B. G. Rethore For For Management 1.11 Elect Director M. B. Stubbs For For Management 1.12 Elect Director M. A. Winston For For Management 2 Amend Omnibus Stock Plan For For Management 3 Amend Executive Incentive Bonus Plan For For Management 4 Report on Climate Change Against Against Shareholder 5 Ratify Auditors For For Management EMERSON ELECTRIC CO. Ticker: EMR Security ID: 291011104 Meeting Date: FEB 3, 2009 Meeting Type: Annual Record Date: NOV 25, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director A.A. Busch III For For Management 1.2 Elect Director A.F. Golden For For Management 1.3 Elect Director H. Green For For Management 1.4 Elect Director W.R. Johnson For For Management 1.5 Elect Director J.B. Menzer For For Management 1.6 Elect Director V.R. Loucks, Jr. For For Management 2 Ratify Auditors For For Management ESTEE LAUDER COMPANIES INC., THE Ticker: EL Security ID: 518439104 Meeting Date: NOV 7, 2008 Meeting Type: Annual Record Date: SEP 16, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charlene Barshefsky For For Management 1.2 Elect Director Leonard A. Lauder For For Management 1.3 Elect Director Ronald S. Lauder For For Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management EXXON MOBIL CORP. Ticker: XOM Security ID: 30231G102 Meeting Date: MAY 27, 2009 Meeting Type: Annual Record Date: APR 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director M.J. Boskin For For Management 1.2 Elect Director L.R. Faulkner For For Management 1.3 Elect Director K.C. Frazier For For Management 1.4 Elect Director .W. George For For Management 1.5 Elect Director R.C. King For For Management 1.6 Elect Director M.C. Nelson For For Management 1.7 Elect Director S.J. Palmisano For For Management 1.8 Elect Director S.S Reinemund For For Management 1.9 Elect Director R.W. Tillerson For For Management 1.10 Elect Director E.E. Whitacre, Jr. For For Management 2 Ratify Auditors For For Management 3 Provide for Cumulative Voting Against Against Shareholder 4 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 5 Reincorporate in Another State [from Against Against Shareholder New Jersey to North Dakota] 6 Require Independent Board Chairman Against Against Shareholder 7 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 8 Compare CEO Compensation to Average Against Against Shareholder U.S. per Capita Income 9 Review Anti-discrimination Policy on Against Against Shareholder Corporate Sponsorships and Executive Perks 10 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination based on Sexual Orientation and Gender Identity 11 Adopt Quantitative GHG Goals for Against Against Shareholder Products and Operations 12 Report on Climate Change Impacts on Against Against Shareholder Emerging Countries 13 Adopt Policy to Increase Renewable Against Against Shareholder Energy FAMILY DOLLAR STORES, INC. Ticker: FDO Security ID: 307000109 Meeting Date: JAN 15, 2009 Meeting Type: Annual Record Date: NOV 28, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark R. Bernstein For For Management 1.2 Elect Director Pamela L. Davies For For Management 1.3 Elect Director Sharon Allred Decker For For Management 1.4 Elect Director Edward C. Dolby For For Management 1.5 Elect Director Glenn A. Eisenberg For For Management 1.6 Elect Director Howard R. Levine For For Management 1.7 Elect Director George R. Mahoney, Jr. For For Management 1.8 Elect Director James G. Martin For For Management 1.9 Elect Director Harvey Morgan For For Management 1.10 Elect Director Dale C. Pond For For Management 2 Ratify Auditors For For Management FIFTH THIRD BANCORP Ticker: FITB Security ID: 316773100 Meeting Date: DEC 29, 2008 Meeting Type: Special Record Date: DEC 4, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles of Incorporation and For For Management Amend Code of Regulations 2 Amend Articles of Incorporation to For For Management Revise Express Terms of Series G Preferred Stock 3 Amend Articles of Incorporation and For Against Management Amend Code of Regulations 4 Adjourn Meeting For Against Management FIRST HORIZON NATIONAL CORP Ticker: FHN Security ID: 320517105 Meeting Date: APR 21, 2009 Meeting Type: Annual Record Date: FEB 20, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark A. Emkes For For Management 1.2 Elect Director D. Bryan Jordan For For Management 1.3 Elect Director R. Brad Martin For For Management 1.4 Elect Director Vicki R. Palmer For For Management 1.5 Elect Director William B. Sansom For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation FLUOR CORP. Ticker: FLR Security ID: 343412102 Meeting Date: MAY 6, 2009 Meeting Type: Annual Record Date: MAR 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Peter K. Barker For For Management 1.2 Elect Director Alan L. Boeckmann For For Management 1.3 Elect Director Vilma S. Martinez For For Management 1.4 Elect Director Dean R. O'Hare For For Management 2 Ratify Auditors For For Management FREEPORT-MCMORAN COPPER & GOLD INC. Ticker: FCX Security ID: 35671D857 Meeting Date: JUN 11, 2009 Meeting Type: Annual Record Date: APR 14, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard C. Adkerson For For Management 1.2 Elect Director Robert J. Allison, Jr. For Withhold Management 1.3 Elect Director Robert A. Day For For Management 1.4 Elect Director Gerald J. Ford For For Management 1.5 Elect Director H. Devon Graham, Jr. For Withhold Management 1.6 Elect Director J. Bennett Johnston For For Management 1.7 Elect Director Charles C. Krulak For Withhold Management 1.8 Elect Director Bobby Lee Lackey For Withhold Management 1.9 Elect Director Jon C. Madonna For For Management 1.10 Elect Director Dustan E. McCoy For For Management 1.11 Elect Director Gabrielle K. McDonald For For Management 1.12 Elect Director James R. Moffett For For Management 1.13 Elect Director B.M. Rankin, Jr. For For Management 1.14 Elect Director J. Stapleton Roy For For Management 1.15 Elect Director Stephen H. Siegele For For Management 1.16 Elect Director J. Taylor Wharton For For Management 2 Ratify Auditors For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Request Director Nominee Environmental Against Against Shareholder Qualifications GENERAL ELECTRIC CO. Ticker: GE Security ID: 369604103 Meeting Date: APR 22, 2009 Meeting Type: Annual Record Date: FEB 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James I. Cash, Jr. For For Management 1.2 Elect Director William M. Castell For For Management 1.3 Elect Director Ann M. Fudge For For Management 1.4 Elect Director Susan Hockfield For For Management 1.5 Elect Director Jeffrey R. Immelt For For Management 1.6 Elect Director Andrea Jung For For Management 1.7 Elect Director Alan G. (A.G.) Lafley For For Management 1.8 Elect Director Robert W. Lane For For Management 1.9 Elect Director Ralph S. Larsen For For Management 1.10 Elect Director Rochelle B. Lazarus For For Management 1.11 Elect Director James J. Mulva For For Management 1.12 Elect Director Sam Nunn For For Management 1.13 Elect Director Roger S. Penske For For Management 1.14 Elect Director Robert J. Swieringa For For Management 1.15 Elect Director Douglas A. Warner III For For Management 2 Ratify Auditors For For Management 3 Provide for Cumulative Voting Against Against Shareholder 4 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 5 Evaluate the Potential Conversion of Against Against Shareholder the Corporation's Business Units into Four or More Public Corporations and Distribute New Shares 6 Adopt Policy to Cease the Payments of Against Against Shareholder Dividends or Equivalent Payments to Senior Executives for Shares Not Owned 7 Submit Severance Agreement (Change in Against Against Shareholder Control) to shareholder Vote GILEAD SCIENCES, INC. Ticker: GILD Security ID: 375558103 Meeting Date: MAY 6, 2009 Meeting Type: Annual Record Date: MAR 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul Berg For For Management 1.2 Elect Director John F. Cogan For For Management 1.3 Elect Director Etienne F. Davignon For For Management 1.4 Elect Director James M. Denny For For Management 1.5 Elect Director Carla A. Hills For For Management 1.6 Elect Director John W. Madigan For For Management 1.7 Elect Director John C. Martin For For Management 1.8 Elect Director Gordon E. Moore For For Management 1.9 Elect Director Nicholas G. Moore For For Management 1.10 Elect Director Richard J. Whitley For For Management 1.11 Elect Director Gayle E. Wilson For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management GOOGLE INC Ticker: GOOG Security ID: 38259P508 Meeting Date: MAY 7, 2009 Meeting Type: Annual Record Date: MAR 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Eric Schmidt For Withhold Management 1.2 Elect Director Sergey Brin For Withhold Management 1.3 Elect Director Larry Page For Withhold Management 1.4 Elect Director L. John Doerr For Withhold Management 1.5 Elect Director John L. Hennessy For Withhold Management 1.6 Elect Director Arthur D. Levinson For Withhold Management 1.7 Elect Director Ann Mather For Withhold Management 1.8 Elect Director Paul S. Otellini For Withhold Management 1.9 Elect Director K. Ram Shriram For Withhold Management 1.10 Elect Director Shirley M. Tilghman For Withhold Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Report on Political Contributions For Against Shareholder 5 Adopt Policies to Protect Freedom of Against Against Shareholder Access to the Internet 6 Adopt Principles for Health Care Reform Against Against Shareholder HALLIBURTON CO. Ticker: HAL Security ID: 406216101 Meeting Date: MAY 20, 2009 Meeting Type: Annual Record Date: MAR 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alan M. Bennett For For Management 1.2 Elect Director James R. Boyd For For Management 1.3 Elect Director Milton Carroll For For Management 1.4 Elect Director S. Malcolm Gillis For For Management 1.5 Elect Director James T. Hackett For For Management 1.6 Elect Director David J. Lesar For For Management 1.7 Elect Director Robert A. Malone For For Management 1.8 Elect Director J. Landis Martin For For Management 1.9 Elect Director Jay A. Precourt For For Management 1.10 Elect Director Debra L. Reed For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Amend Qualified Employee Stock Purchase For For Management Plan 5 Review and Asses Human Rights Policies Against Against Shareholder 6 Report on Political Contributions Against Against Shareholder 7 Adopt Low Carbon Energy Policy Against Against Shareholder 8 Disclose Information on Compensation Against Against Shareholder Consultant 9 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings 10 Establish Independent Director Against Against Shareholder Committee to Review and Report on Financial Misconducts and Human Rights Abuses HESS CORPORATION Ticker: HES Security ID: 42809H107 Meeting Date: MAY 6, 2009 Meeting Type: Annual Record Date: MAR 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director J.B. Hess For For Management 1.2 Elect Director S.W. Bodman For For Management 1.3 Elect Director R. Lavizzo-Mourey For For Management 1.4 Elect Director C.G. Matthews For For Management 1.5 Elect Director E.H. von Metzsch For For Management 2 Ratify Auditors For For Management HEWLETT-PACKARD COMPANY Ticker: HPQ Security ID: 428236103 Meeting Date: MAR 18, 2009 Meeting Type: Annual Record Date: JAN 20, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Lawrence T. Babbio, Jr. For For Management 2 Elect Director Sari M. Baldauf For For Management 3 Elect Director Rajiv L. Gupta For For Management 4 Elect Director John H. Hammergren For For Management 5 Elect Director Mark V. Hurd For For Management 6 Elect Director Joel Z. Hyatt For For Management 7 Elect Director John R. Joyce For For Management 8 Elect Director Robert L. Ryan For For Management 9 Elect Director Lucille S. Salhany For For Management 10 Elect Director G. Kennedy Thompson For For Management 11 Ratify Auditors For For Management HOME DEPOT, INC. Ticker: HD Security ID: 437076102 Meeting Date: MAY 28, 2009 Meeting Type: Annual Record Date: MAR 30, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director F. Duane Ackerman For For Management 2 Elect Director David H. Batchelder For For Management 3 Elect Director Francis S. Blake For For Management 4 Elect Director Ari Bousbib For For Management 5 Elect Director Gregory D. Brenneman For For Management 6 Elect Director Albert P. Carey For For Management 7 Elect Director Armando Codina For For Management 8 Elect Director Bonnie G. Hill For For Management 9 Elect Director Karen L. Katen For For Management 10 Ratify Auditors For For Management 11 Approve Right to Call Special Meetings For For Management 12 Provide for Cumulative Voting Against Against Shareholder 13 Call Special Meetings Against Against Shareholder 14 Prepare Employment Diversity Report Against Against Shareholder 15 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 16 Assess Energy Use and Establish Against Against Shareholder Reduction Targets HOSPIRA, INC. Ticker: HSP Security ID: 441060100 Meeting Date: MAY 14, 2009 Meeting Type: Annual Record Date: MAR 18, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Christopher B. Begley For For Management 1.2 Elect Director Barbara L. Bowles For For Management 1.3 Elect Director Roger W. Hale For For Management 1.4 Elect Director John C. Staley For For Management 1.5 Elect Director Heino von Prondzynski For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management INTEL CORPORATION Ticker: INTC Security ID: 458140100 Meeting Date: MAY 20, 2009 Meeting Type: Annual Record Date: MAR 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Charlene Barshefsky For For Management 2 Elect Director Susan L. Decker For For Management 3 Elect Director John J. Donahoe For For Management 4 Elect Director Reed E. Hundt For For Management 5 Elect Director Paul S. Otellini For For Management 6 Elect Director James D. Plummer For For Management 7 Elect Director David S. Pottruck For For Management 8 Elect Director Jane E. Shaw For For Management 9 Elect Director John L. Thornton For For Management 10 Elect Director Frank D. Yeary For For Management 11 Elect Director David B. Yoffie For For Management 12 Ratify Auditors For For Management 13 Amend Omnibus Stock Plan For For Management 14 Approve Stock Option Exchange Program For For Management 15 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 16 Provide for Cumulative Voting Against Against Shareholder 17 Adopt Policy on Human Rights to Water Against Against Shareholder INTERNATIONAL GAME TECHNOLOGY Ticker: IGT Security ID: 459902102 Meeting Date: MAR 3, 2009 Meeting Type: Annual Record Date: JAN 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert A. Bittman For For Management 1.2 Elect Director Richard R. Burt For For Management 1.3 Elect Director Patti S. Hart For For Management 1.4 Elect Director Robert A. Mathewson For For Management 1.5 Elect Director Thomas J. Matthews For For Management 1.6 Elect Director Robert Miller For For Management 1.7 Elect Director Frederick B. Rentschler For For Management 1.8 Elect Director David E. Roberson For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management 4 Elect Director Philip G. Satre For For Management JPMORGAN CHASE & CO. Ticker: JPM Security ID: 46625H100 Meeting Date: MAY 19, 2009 Meeting Type: Annual Record Date: MAR 20, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Crandall C. Bowles For For Management 1.2 Elect Director Stephen B. Burke For For Management 1.3 Elect Director David M. Cote For For Management 1.4 Elect Director James S. Crown For For Management 1.5 Elect Director James Dimon For For Management 1.6 Elect Director Ellen V. Futter For For Management 1.7 Elect Director William H. Gray, III For For Management 1.8 Elect Director Laban P. Jackson, Jr. For For Management 1.9 Elect Director David C. Novak For For Management 1.10 Elect Director Lee R. Raymond For For Management 1.11 Elect Director William C. Weldon For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 4 Disclose Prior Government Service Against Against Shareholder 5 Provide for Cumulative Voting Against Against Shareholder 6 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings 7 Report on Predatory Lending Policies Against Against Shareholder 8 Amend Key Executive Performance Plan Against Against Shareholder 9 Stock Retention/Holding Period Against Against Shareholder 10 Prepare Carbon Principles Report Against Against Shareholder KBR, INC. Ticker: KBR Security ID: 48242W106 Meeting Date: MAY 14, 2009 Meeting Type: Annual Record Date: MAR 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director W. Frank Blount For For Management 1.2 Elect Director Loren K. Carroll For For Management 2 Ratify Auditors For For Management 3 Amend By-laws to Establish Board Human Against Against Shareholder Rights Committee 4 Establish Independent Director Against Against Shareholder Committee to Review and Report on Financial Misconducts and Human Rights Abuses KEYCORP Ticker: KEY Security ID: 493267108 Meeting Date: MAY 21, 2009 Meeting Type: Annual Record Date: MAR 24, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William G. Bares For Withhold Management 1.2 Elect Director Carol A. Cartwright For For Management 1.3 Elect Director Kristen L. Manos For For Management 1.4 Elect Director Thomas C. Stevens For For Management 2 Require Majority Vote for Election of For For Management Directors 3 Amend Votes Per Share of Existing Stock For For Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named Executive For Against Management Officer's Compensation KOHL'S CORP. Ticker: KSS Security ID: 500255104 Meeting Date: MAY 14, 2009 Meeting Type: Annual Record Date: MAR 11, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Peter Boneparth For For Management 2 Elect Director Steven A. Burd For For Management 3 Elect Director John F. Herma For For Management 4 Elect Director Dale E. Jones For For Management 5 Elect Director William S. Kellogg For For Management 6 Elect Director Kevin Mansell For For Management 7 Elect Director R. Lawrence Montgomery For For Management 8 Elect Director Frank V. Sica For For Management 9 Elect Director Peter M. Sommerhauser For For Management 10 Elect Director Stephanie A. Streeter For For Management 11 Elect Director Stephen E. Watson For For Management 12 Ratify Auditors For For Management 13 Require a Majority Vote for the Against For Shareholder Election of Directors KRAFT FOODS INC Ticker: KFT Security ID: 50075N104 Meeting Date: MAY 20, 2009 Meeting Type: Annual Record Date: MAR 12, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ajay Banga For For Management 1.2 Elect Director Myra M. Hart For For Management 1.3 Elect Director Lois D. Juliber For For Management 1.4 Elect Director Mark D. Ketchum For For Management 1.5 Elect Director Richard A. Lerner For For Management 1.6 Elect Director John C. Pope For For Management 1.7 Elect Director Fredric G. Reynolds For For Management 1.8 Elect Director Irene B. Rosenfeld For For Management 1.9 Elect Director Deborah C. Wright For For Management 1.10 Elect Director Frank G. Zarb For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management 4 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings L-3 COMMUNICATIONS HOLDINGS, INC. Ticker: LLL Security ID: 502424104 Meeting Date: APR 28, 2009 Meeting Type: Annual Record Date: MAR 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert B. Millard For For Management 1.2 Elect Director Arthur L. Simon For For Management 2 Approve Qualified Employee Stock For For Management Purchase Plan 3 Ratify Auditors For For Management LIFE TECHNOLOGIES CORP Ticker: LIFE Security ID: 53217V109 Meeting Date: APR 30, 2009 Meeting Type: Annual Record Date: FEB 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Donald W. Grimm For For Management 1.2 Elect Director Gregory T. Lucier For For Management 1.3 Elect Director Per A. Peterson, Ph. D. For For Management 1.4 Elect Director William S. Shanahan For For Management 1.5 Elect Director Arnold J. Levine, Ph. D. For For Management 2 Ratify Auditors For For Management 3 Amend Qualified Employee Stock Purchase For For Management Plan 4 Approve Qualified Employee Stock For For Management Purchase Plan 5 Approve Omnibus Stock Plan For For Management LORILLARD, INC. Ticker: LO Security ID: 544147101 Meeting Date: MAY 21, 2009 Meeting Type: Annual Record Date: MAR 30, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert C. Almon For Withhold Management 1.2 Elect Director Kit D. Dietz For Withhold Management 1.3 Elect Director Nigel Travis For Withhold Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management MACY'S INC Ticker: M Security ID: 55616P104 Meeting Date: MAY 15, 2009 Meeting Type: Annual Record Date: MAR 20, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stephen F. Bollenbach For For Management 1.2 Elect Director Deirdre P. Connelly For For Management 1.3 Elect Director Meyer Feldberg For For Management 1.4 Elect Director Sara Levinson For For Management 1.5 Elect Director Terry J. Lundgren For For Management 1.6 Elect Director Joseph Neubauer For For Management 1.7 Elect Director Joseph A. Pichler For For Management 1.8 Elect Director Joyce M. Roche For For Management 1.9 Elect Director Karl M. von der Heyden For For Management 1.10 Elect Director Craig E. Weatherup For For Management 1.11 Elect Director Marna C. Whittington For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For For Management 4 Reduce Supermajority Vote Requirement Against For Shareholder 5 Stock Retention/Holding Period Against Against Shareholder MARATHON OIL CORP. Ticker: MRO Security ID: 565849106 Meeting Date: APR 29, 2009 Meeting Type: Annual Record Date: MAR 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charles F. Bolden, Jr. For For Management 1.2 Elect Director Gregory H. Boyce For For Management 1.3 Elect Director Clarence P. Cazalot, Jr. For For Management 1.4 Elect Director David A. Daberko For For Management 1.5 Elect Director William L. Davis For For Management 1.6 Elect Director Shirley Ann Jackson For Against Management 1.7 Elect Director Philip Lader For For Management 1.8 Elect Director Charles R. Lee For For Management 1.9 Elect Director Michael E. J. Phelps For For Management 1.10 Elect Director Dennis H. Reilley For For Management 1.11 Elect Director Seth E. Schofield For For Management 1.12 Elect Director John W. Snow For For Management 1.13 Elect Director Thomas J. Usher For For Management 2 Ratify Auditors For For Management 3 Amend Bylaws Call Special Meetings Against Against Shareholder 4 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation MASCO CORPORATION Ticker: MAS Security ID: 574599106 Meeting Date: MAY 12, 2009 Meeting Type: Annual Record Date: MAR 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas G. Denomme For For Management 1.2 Elect Director Richard A. Manoogian For For Management 1.3 Elect Director Mary Ann Van Lokeren For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Amend Omnibus Stock Plan For For Management MCAFEE, INC. Ticker: MFE Security ID: 579064106 Meeting Date: JUL 28, 2008 Meeting Type: Annual Record Date: JUN 18, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mr. Thomas E. Darcy For For Management 1.2 Elect Director Mr. Denis J. O'Leary For For Management 1.3 Elect Director Mr. Robert W. Pangia For Withhold Management 1.4 Elect Director Mr. Carl Bass For For Management 1.5 Elect Director Mr. Jeffrey A. Miller For For Management 1.6 Elect Director Mr. Anthony Zingale For For Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management MEDTRONIC, INC. Ticker: MDT Security ID: 585055106 Meeting Date: AUG 21, 2008 Meeting Type: Annual Record Date: JUN 23, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Victor J. Dzau For For Management 1.2 Elect Director William A. Hawkins For For Management 1.3 Elect Director Shirley A. Jackson For For Management 1.4 Elect Director Denise M. O'Leary For For Management 1.5 Elect Director Jean-Pierre Rosso For For Management 1.6 Elect Director Jack W. Schuler For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For For Management METLIFE, INC Ticker: MET Security ID: 59156R108 Meeting Date: APR 28, 2009 Meeting Type: Annual Record Date: MAR 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director C. Robert Henrikson For For Management 1.2 Elect Director John M. Keane For For Management 1.3 Elect Director Catherine R. Kinney For For Management 1.4 Elect Director Hugh B. Price For For Management 1.5 Elect Director Kenton J. Sicchitano For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management METROPCS COMMUNICATIONS, INC. Ticker: PCS Security ID: 591708102 Meeting Date: MAY 21, 2009 Meeting Type: Annual Record Date: APR 8, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director W. Michael Barnes For For Management 1.2 Elect Director Jack F. Callahan, Jr. For For Management 2 Ratify Auditors For For Management MICROCHIP TECHNOLOGY INCORPORATED Ticker: MCHP Security ID: 595017104 Meeting Date: AUG 15, 2008 Meeting Type: Annual Record Date: JUN 19, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Steve Sanghi For For Management 1.2 Elect Director Albert J. Hugo-Martinez For For Management 1.3 Elect Director L.B. Day For For Management 1.4 Elect Director Matthew W. Chapman For For Management 1.5 Elect Director Wade F. Meyercord For For Management 2 Ratify Auditors For For Management MICROSOFT CORP. Ticker: MSFT Security ID: 594918104 Meeting Date: NOV 19, 2008 Meeting Type: Annual Record Date: SEP 5, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Steven A. Ballmer For For Management 2 Elect Director James I. Cash, Jr. For For Management 3 Elect Director Dina Dublon For For Management 4 Elect Director William H. Gates, III For For Management 5 Elect Director Raymond V. Gilmartin For For Management 6 Elect Director Reed Hastings For For Management 7 Elect Director David F. Marquardt For For Management 8 Elect Director Charles H. Noski For For Management 9 Elect Director Helmut Panke For For Management 10 Approve Executive Incentive Bonus Plan For For Management 11 Amend Non-Employee Director Omnibus For Against Management Stock Plan 12 Ratify Auditors For For Management 13 Adopt Policies to Protect Freedom of Against Against Shareholder Access to the Internet 14 Amend Bylaws to Establish a Board Against Against Shareholder Committee on Human Rights 15 Report on Charitable Contributions Against Against Shareholder MOSAIC CO Ticker: MOS Security ID: 61945A107 Meeting Date: OCT 9, 2008 Meeting Type: Annual Record Date: AUG 11, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David B. Mathis For For Management 1.2 Elect Director James L. Popowich For For Management 1.3 Elect Director James T. Prokopanko For For Management 1.4 Elect Director Steven M. Seibert For For Management 2 Ratify Auditors For For Management NATIONAL OILWELL VARCO, INC. Ticker: NOV Security ID: 637071101 Meeting Date: MAY 13, 2009 Meeting Type: Annual Record Date: MAR 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Merrill A. Miller, Jr. For For Management 1.2 Elect Director Greg L. Armstrong For For Management 1.3 Elect Director David D. Harrison For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management NOKIA CORP. Ticker: NOK Security ID: 654902204 Meeting Date: APR 23, 2009 Meeting Type: Annual Record Date: FEB 17, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2 Calling the Meeting to Order None None Management 3 Designate Inspector or Shareholder None None Management Representative(s) of Minutes of Meeting 4 Acknowledge Proper Convening of Meeting None None Management 5 Prepare and Approve List of None None Management Shareholders 6 Receive Financial Statements and None None Management Statutory Reports; Receive CEO's Review 7 Accept Financial Statements and For For Management Statutory Reports 8 Approve Allocation of Income and For For Management Dividends of EUR 0.40 Per Share 9 Approve Discharge of Board and For For Management President 10 Approve Remuneration of Directors in For For Management the Amount of EUR 440,000 for Chairman, EUR 150,000 for Vice Chairman, and EUR 130,000 for Other Directors; Approve Remuneration for Committee Work 11 Fix Number of Directors at 11 For For Management 12.1 Reelect Georg Ehrnrooth as Director For For Management 12.2 Reelect Lalita D. Gupte as Director For For Management 12.3 Reelect Bengt Holmstrom as Director For For Management 12.4 Reelect Henning Kagermann as Director For For Management 12.5 Reelect Olli-Pekka Kallasvuo as For For Management Director 12.6 Reelect Per Karlsson as Director For For Management 12.7 Reelect Jorma Ollila as Director For For Management 12.8 Reelect Marjorie Scardino as Director For For Management 12.9 Reelect Risto Siilasmaa as Director For For Management 12.10 Reelect Keijo Suila as Directors as For For Management Director 12.11 Elect Isabel Marey-Semper as New For For Management Director 13 Approve Remuneration of Auditors For For Management 14 Ratify PricewaterhouseCoopers Oy as For For Management Auditors 15 Authorize Repurchase of up to 360 For For Management Million Nokia Shares 16 Close Meeting None None Management 17 MARK THE FOR BOX IF YOU WISH TO None Against Management INSTRUCT THE DEPOSITARY TO GIVE A PROXY TO LEENA SIIRALA OR ESA NIINIMAKI, BOTH LEGALCOUNSELS OF NOKIA CORPORATION, TO VOTE, IN THEIR DISCRETION, ONYOUR BEHALF ONLY UPON ITEM 17. NORTHERN TRUST CORP. Ticker: NTRS Security ID: 665859104 Meeting Date: APR 21, 2009 Meeting Type: Annual Record Date: MAR 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Linda Walker Bynoe For For Management 1.2 Elect Director Nicholas D. Chabraja For Withhold Management 1.3 Elect Director Susan Crown For Withhold Management 1.4 Elect Director Dipak C. Jain For For Management 1.5 Elect Director Arthur L. Kelly For For Management 1.6 Elect Director Robert C. McCormack For For Management 1.7 Elect Director Edward J. Mooney For Withhold Management 1.8 Elect Director William A. Osborn For For Management 1.9 Elect Director John W. Rowe For For Management 1.10 Elect Director Harold B. Smith For For Management 1.11 Elect Director William D. Smithburg For Withhold Management 1.12 Elect Director Enrique J. Sosa For For Management 1.13 Elect Director Charles A. Tribbett III For Withhold Management 1.14 Elect Director Frederick H. Waddell For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation NOVARTIS AG Ticker: NVS Security ID: 66987V109 Meeting Date: FEB 24, 2009 Meeting Type: Annual Record Date: JAN 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Discharge of Board and Senior For For Management Management 3 Approve Allocation of Income and For For Management Dividends of CHF 2 per Share 4 Approve CHF 3 Million Reduction in For For Management Share Capital via Cancellation of Repurchased Shares 5.1 Amend Articles Re: Require Annual Against For Shareholder Advisory Vote on Remuneration Report, incl. Disclosure of Compensation Amount Paid to Board of Directors and Executive Management 5.2 Amend Corporate Purpose Re: For For Management Sustainability 5.3 Amend Articles Re: Auditors For For Management 6.1 Retirement of Peter Burckhardt and None None Management William George as Directors (Non-Voting) 6.2.1 Reelect Srikant Datar as Director For For Management 6.2.2 Reelect Andreas von Planta as Director For For Management 6.2.3 Reelect Wendelin Wiedeking as Director For For Management 6.2.4 Reelect Rolf Zinkernagel as Director For For Management 6.3 Elect William Brody as Director For For Management 7 Ratify PricewaterhouseCoopers AG as For For Management Auditors OCCIDENTAL PETROLEUM CORP. Ticker: OXY Security ID: 674599105 Meeting Date: MAY 1, 2009 Meeting Type: Annual Record Date: MAR 11, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Spencer Abraham For Against Management 1.2 Elect Director Ronald W. Burkle For Against Management 1.3 Elect Director John S. Chalsty For Against Management 1.4 Elect Director Edward P. Djerejian For Against Management 1.5 Elect Director John E. Feick For Against Management 1.6 Elect Director Ray R. Irani For Against Management 1.7 Elect Director Irvin W. Maloney For Against Management 1.8 Elect Director Avedick B. Poladian For Against Management 1.9 Elect Director Rodolfo Segovia For Against Management 1.10 Elect Director Aziz D. Syriani For Against Management 1.11 Elect Director Rosemary Tomich For Against Management 1.12 Elect Director Walter L. Weisman For Against Management 2 Ratify Auditors For For Management 3 Provide Right to Call Special Meeting For Against Management 4 Report on Host Country Social and Against Against Shareholder Environmental Laws OMNICOM GROUP INC. Ticker: OMC Security ID: 681919106 Meeting Date: MAY 19, 2009 Meeting Type: Annual Record Date: MAR 30, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John D. Wren For For Management 1.2 Elect Director Bruce Crawford For For Management 1.3 Elect Director Alan R. Batkin For Withhold Management 1.4 Elect Director Robert Charles Clark For For Management 1.5 Elect Director Leonard S. Coleman, Jr. For Withhold Management 1.6 Elect Director Errol M. Cook For For Management 1.7 Elect Director Susan S. Denison For Withhold Management 1.8 Elect Director Michael A. Henning For Withhold Management 1.9 Elect Director John R. Murphy For For Management 1.10 Elect Director John R. Purcell For For Management 1.11 Elect Director Linda Johnson Rice For Withhold Management 1.12 Elect Director Gary L. Roubos For Withhold Management 2 Ratify Auditors For For Management 3 Amend Qualified Employee Stock Purchase For For Management Plan ORACLE CORP. Ticker: ORCL Security ID: 68389X105 Meeting Date: OCT 10, 2008 Meeting Type: Annual Record Date: AUG 12, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey O. Henley For For Management 1.2 Elect Director Lawrence J. Ellison For For Management 1.3 Elect Director Donald L. Lucas For For Management 1.4 Elect Director Michael J. Boskin For For Management 1.5 Elect Director Jack F. Kemp For For Management 1.6 Elect Director Jeffrey S. Berg For Withhold Management 1.7 Elect Director Safra A. Catz For For Management 1.8 Elect Director Hector Garcia-Molina For Withhold Management 1.9 Elect Director H. Raymond Bingham For For Management 1.10 Elect Director Charles E. Phillips, Jr. For For Management 1.11 Elect Director Naomi O. Seligman For Withhold Management 1.12 Elect Director George H. Conrades For For Management 1.13 Elect Director Bruce R. Chizen For For Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation PEPSICO, INC. Ticker: PEP Security ID: 713448108 Meeting Date: MAY 6, 2009 Meeting Type: Annual Record Date: MAR 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director S.L. Brown For For Management 2 Elect Director I.M. Cook For For Management 3 Elect Director D. Dublon For For Management 4 Elect Director V.J. Dzau For For Management 5 Elect Director R.L. Hunt For For Management 6 Elect Director A. Ibarguen For For Management 7 Elect Director A.C. Martinez For For Management 8 Elect Director I.K. Nooyi For For Management 9 Elect Director S.P. Rockefeller For For Management 10 Elect Director J.J. Schiro For For Management 11 Elect Director L.G. Trotter For For Management 12 Elect Director D.Vasella For For Management 13 Elect Director M.D. White For For Management 14 Ratify Auditors For For Management 15 Amend Executive Incentive Bonus Plan For For Management 16 Report on Recycling Against Against Shareholder 17 Report on Genetically Engineered Against Against Shareholder Products 18 Report on Charitable Contributions Against Against Shareholder 19 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation PFIZER INC. Ticker: PFE Security ID: 717081103 Meeting Date: APR 23, 2009 Meeting Type: Annual Record Date: FEB 24, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dennis A. Ausiello For For Management 1.2 Elect Director Michael S. Brown For For Management 1.3 Elect Director M. Anthony Burns For For Management 1.4 Elect Director Robert N. Burt For For Management 1.5 Elect Director W. Don Cornwell For For Management 1.6 Elect Director William H. Gray, III For For Management 1.7 Elect Director Constance J. Horner For For Management 1.8 Elect Director James M. Kilts For For Management 1.9 Elect Director Jeffrey B. Kindler For For Management 1.10 Elect Director George A. Lorch For For Management 1.11 Elect Director Dana G. Mead For For Management 1.12 Elect Director Suzanne Nora Johnson For For Management 1.13 Elect Director Stephen W. Sanger For For Management 1.14 Elect Director William C. Steere, Jr. For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Limit/Prohibit Executive Stock-Based Against Against Shareholder Awards 5 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 6 Provide for Cumulative Voting Against Against Shareholder 7 Amend Bylaws Call Special Meetings Against Against Shareholder PHILIP MORRIS INTERNATIONAL INC. Ticker: PM Security ID: 718172109 Meeting Date: MAY 5, 2009 Meeting Type: Annual Record Date: MAR 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Harold Brown For For Management 1.2 Elect Director Mathis Cabiallavetta For For Management 1.3 Elect Director Louis C. Camilleri For For Management 1.4 Elect Director J. Dudley Fishburn For For Management 1.5 Elect Director Graham Mackay For For Management 1.6 Elect Director Sergio Marchionne For For Management 1.7 Elect Director Lucio A. Noto For For Management 1.8 Elect Director Carlos Slim Helu For For Management 1.9 Elect Director Stephen M. Wolf For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management QUALCOMM INC Ticker: QCOM Security ID: 747525103 Meeting Date: MAR 3, 2009 Meeting Type: Annual Record Date: JAN 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Barbara T. Alexander For For Management 1.2 Elect Director Stephen M. Bennett For For Management 1.3 Elect Director Donald G. Cruickshank For For Management 1.4 Elect Director Raymond V. Dittamore For For Management 1.5 Elect Director Thomas W. Horton For For Management 1.6 Elect Director Irwin Mark Jacobs For For Management 1.7 Elect Director Paul E. Jacobs For For Management 1.8 Elect Director Robert E. Kahn For For Management 1.9 Elect Director Sherry Lansing For For Management 1.10 Elect Director Duane A. Nelles For For Management 1.11 Elect Director Marc I. Stern For For Management 1.12 Elect Director Brent Scowcroft For For Management 2 Ratify Auditors For For Management RESEARCH IN MOTION LTD Ticker: RIM Security ID: 760975102 Meeting Date: JUL 15, 2008 Meeting Type: Annual Record Date: MAY 27, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect James Balsillie, Mike Lazaridis, For For Management James Estill, David Kerr, Roger Martin, John Richardson, Barbara Stymiest and John Wetmore as Directors 2 Approve Ernst & Young LLP as Auditors For For Management and Authorize Board to Fix Their Remuneration ROSS STORES, INC. Ticker: ROST Security ID: 778296103 Meeting Date: MAY 20, 2009 Meeting Type: Annual Record Date: MAR 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael Balmuth For For Management 1.2 Elect Director K. Gunnar Bjorklund For For Management 1.3 Elect Director Sharon D. Garrett For For Management 2 Ratify Auditors For For Management SARA LEE CORP. Ticker: SLE Security ID: 803111103 Meeting Date: OCT 30, 2008 Meeting Type: Annual Record Date: SEP 3, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Brenda C. Barnes For For Management 2 Elect Director Christopher B. Begley For For Management 3 Elect Director Crandall C. Bowles For For Management 4 Elect Director Virgis W. Colbert For For Management 5 Elect Director James S. Crown For For Management 6 Elect Director Laurette T. Koellner For For Management 7 Elect Director Cornelis J.A. van Lede For For Management 8 Elect Director John McAdam For For Management 9 Elect Director Ian Prosser For For Management 10 Elect Director Rozanne L. Ridgway For For Management 11 Elect Director Norman R. Sorensen For For Management 12 Elect Director Jeffrey W. Ubben For For Management 13 Elect Director Jonathan P. Ward For For Management 14 Ratify Auditors For For Management 15 Re-Approve Performance Measures For For Management SCHERING-PLOUGH CORP. Ticker: SGP Security ID: 806605101 Meeting Date: MAY 18, 2009 Meeting Type: Annual Record Date: APR 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas J. Colligan For For Management 1.2 Elect Director Fred Hassan For For Management 1.3 Elect Director C. Robert Kidder For For Management 1.4 Elect Director Eugene R. McGrath For For Management 1.5 Elect Director Antonio M. Perez For For Management 1.6 Elect Director Patricia F. Russo For For Management 1.7 Elect Director Jack L. Stahl For For Management 1.8 Elect Director Craig B. Thompson For For Management 1.9 Elect Director Kathryn C. Turner For For Management 1.10 Elect Director Robert F.W. van Oordt For For Management 1.11 Elect Director Arthur F. Weinbach For For Management 2 Ratify Auditors For For Management 3 Provide for Cumulative Voting Against Against Shareholder 4 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings SEMPRA ENERGY Ticker: SRE Security ID: 816851109 Meeting Date: APR 30, 2009 Meeting Type: Annual Record Date: MAR 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director James G. Brocksmith Jr. For For Management 2 Elect Director Richard A. Collato For For Management 3 Elect Director Donald E. Felsinger For For Management 4 Elect Director Wilford D. Godbold Jr. For For Management 5 Elect Director William D. Jones For For Management 6 Elect Director Richard G. Newman For For Management 7 Elect Director William G. Ouchi For For Management 8 Elect Director Carlos Ruiz Sacristan For For Management 9 Elect Director William C. Rusnack For For Management 10 Elect Director William P. Rutledge For For Management 11 Elect Director Lynn Schenk For For Management 12 Elect Director Neal E. Schmale For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 15 Reincorporate in Another State Against Against Shareholder [California to North Dakota] SMITHFIELD FOODS, INC. Ticker: SFD Security ID: 832248108 Meeting Date: AUG 27, 2008 Meeting Type: Annual Record Date: JUL 11, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert L. Burrus, Jr. For Did Not Vote Management 1.2 Elect Director Hon. Carol T. Crawford For Did Not Vote Management 1.3 Elect Director David C. Nelson For Did Not Vote Management 1.4 Elect Director Gaoning Ning For Did Not Vote Management 1.5 Elect Director Frank S. Royal, M.D. For Did Not Vote Management 2 Approve Omnibus Stock Plan For Did Not Vote Management 3 Ratify Auditors For Did Not Vote Management SOUTHERN COMPANY Ticker: SO Security ID: 842587107 Meeting Date: MAY 27, 2009 Meeting Type: Annual Record Date: MAR 30, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Juanita Powell Baranco For For Management 1.2 Elect Director Francis S. Blake For For Management 1.3 Elect Director Jon A. Boscia For For Management 1.4 Elect Director Thomas F. Chapman For For Management 1.5 Elect Director H. William Habermeyer, For For Management Jr. 1.6 Elect Director Veronica M. "Ronee" For For Management Hagen 1.7 Elect Director Warren A. Hood, Jr. For For Management 1.8 Elect Director Donald M. James For For Management 1.9 Elect Director J. Neal Purcell For For Management 1.10 Elect Director David M. Ratcliffe For For Management 1.11 Elect Director William G. Smith, Jr. For For Management 1.12 Elect Director Gerald J. St. Pe For For Management 2 Ratify Auditors For For Management 3 Adopt Majority Voting and Eliminate For For Management Cumulative Voting for Uncontested Election of Directors 4 Eliminate Cumulative Voting For For Management 5 Report on Reducing GHG Emissions Against Against Shareholder 6 Submit SERP to Shareholder Vote Against Against Shareholder TAIWAN SEMICONDUCTOR MANUFACTURING CO. Ticker: TSM Security ID: 874039100 Meeting Date: JUN 10, 2009 Meeting Type: Annual Record Date: APR 13, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2008 Business Operations For For Management Report, Financial Statements, and Statutory Reports 2 Approve 2008 Allocation of Income and For For Management Dividends 3 Approve Capitalization of 2008 For For Management Dividends and Employee Profit Sharing 4 Approve Amendment on the Procedures for For For Management Loans to Other Parties and Procedures for Endorsement and Guarantee 5.1 Director Morris Chang For For Management 5.2 Director F.c. Tseng For For Management 5.3 Director Rick Tsai For For Management 5.4 Director Tain-jy Chen For For Management 5.5 Director P. Leahy Bonfield For For Management 5.6 Director Stan Shih For For Management 5.7 Director Ms. Carly Fiorina For For Management 5.8 Director Thomas J Engibous For For Management TEVA PHARMACEUTICAL INDUSTRIES LTD. Ticker: TEVA Security ID: 881624209 Meeting Date: JUN 22, 2009 Meeting Type: Annual Record Date: MAY 13, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Final Dividend For For Management 2.1 Elect Phillip Frost as Director For For Management 2.2 Elect Roger Abravanel as Director For For Management 2.3 Elect Elon Kohlberg as Director For For Management 2.4 Elect Yitzhak Peterburg as Director For For Management 2.5 Elect Erez Vigodman as Director For For Management 3 Approve Auditors and Authorize Board to For For Management Fix Their Remuneration TIME WARNER CABLE INC. Ticker: TWC Security ID: 88732J207 Meeting Date: JUN 3, 2009 Meeting Type: Annual Record Date: APR 8, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Carole Black For For Management 2 Elect Director Glenn A. Britt For For Management 3 Elect Director Thomas H. Castro For For Management 4 Elect Director David C. Chang For For Management 5 Elect Director James E. Copeland, Jr. For For Management 6 Elect Director Peter R. Haje For For Management 7 Elect Director Donna A. James For For Management 8 Elect Director Don Logan For For Management 9 Elect Director N.J. Nicholas, Jr. For For Management 10 Elect Director Wayne H. Pace For For Management 11 Elect Director Edward D. Shirley For For Management 12 Elect Director John E. Sununu For For Management 13 Ratify Auditors For For Management TIME WARNER INC Ticker: TWX Security ID: 887317105 Meeting Date: JAN 16, 2009 Meeting Type: Special Record Date: NOV 20, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Reverse Stock Split For For Management TIME WARNER INC Ticker: TWX Security ID: 887317303 Meeting Date: MAY 28, 2009 Meeting Type: Annual Record Date: APR 3, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Herbert M. Allison, Jr. For For Management 1.2 Elect Director James L. Barksdale For For Management 1.3 Elect Director Jeffrey L. Bewkes For For Management 1.4 Elect Director Stephen F. Bollenbach For For Management 1.5 Elect Director Frank J. Caufield For Against Management 1.6 Elect Director Robert C. Clark For For Management 1.7 Elect Director Mathias Dopfner For Against Management 1.8 Elect Director Jessica P. Einhorn For For Management 1.9 Elect Director Michael A. Miles For Against Management 1.10 Elect Director Kenneth J. Novack For For Management 1.11 Elect Director Deborah C. Wright For Against Management 2 Ratify Auditors For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Provide for Cumulative Voting Against Against Shareholder 5 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings 6 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation TYCO INTERNATIONAL LTD. Ticker: TYC Security ID: G9143X208 Meeting Date: MAR 12, 2009 Meeting Type: Annual Record Date: JAN 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Edward D. Breen as Director For For Management 1.2 Elect Timothy M. Donahue as Director For For Management 1.3 Elect Brian Duperreault as Director For For Management 1.4 Elect Bruce S. Gordon as Director For For Management 1.5 Elect Rajiv Gupta as Director For For Management 1.6 Elect John A. Krol as Director For For Management 1.7 Elect Brendan R. O' Neil as Director For For Management 1.8 Elect William S. Stavropoulos as For For Management Director 1.9 Elect Sandra Wijnberg as Director For For Management 1.10 Elect Jerome B. York as Director For For Management 1.11 Elect David Yost as Director For For Management 2 Approve Auditors and Authorize Board to For For Management Fix Their Remuneration 3 Amend 2004 Stock and Incentive Plan For For Management TYCO INTERNATIONAL LTD. Ticker: TYC Security ID: G9143X208 Meeting Date: MAR 12, 2009 Meeting Type: Special Record Date: JAN 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Change of Domicile For For Management 2 Increase Authorized Capital For For Management 3 Change Company Name to Tyco For For Management International Ltd. 4 Amend Corporate Purpose For For Management 5 Adopt New Articles of Association For For Management 6 Confirmation of Swiss Law as the For For Management Authoritative Governing Legislation 7 Approve Schaffhausen, Switzerland as For For Management Our Principal Place of Business 8 Appoint PriceWaterhouseCoopers AG, For For Management Zurich as Special Auditor 9 Ratify Deloitte AG as Auditors For For Management 10 Approve Dividends in the Form of a For For Management Capital Reduction 11 Adjourn Meeting For For Management VERTEX PHARMACEUTICALS INC. Ticker: VRTX Security ID: 92532F100 Meeting Date: MAY 14, 2009 Meeting Type: Annual Record Date: MAR 17, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Roger W. Brimblecombe For For Management 1.2 Elect Director Bruce I. Sachs For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management VISA INC. Ticker: V Security ID: 92826C839 Meeting Date: APR 21, 2009 Meeting Type: Annual Record Date: FEB 26, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Hani Al-Qadi For For Management 1.2 Elect Director Charles T. Doyle For For Management 1.3 Elect Director Peter Hawkins For For Management 1.4 Elect Director David I. McKay For For Management 1.5 Elect Director Charles W. Scharf For For Management 1.6 Elect Director Segismundo For For Management Schulin-Zeuthen 2.1 Elect Director Thomas J. Campbell For For Management 2.2 Elect Director Gary P. Coughlan For For Management 2.3 Elect Director Mary B. Cranston For For Management 2.4 Elect Director Francisco Javier For For Management Fernandez-Carbajal 2.5 Elect Director Suzanne Nora Johnson For For Management 2.6 Elect Director Joseph. W. Saunders For For Management 3 Ratify Auditors For For Management WAL-MART STORES, INC. Ticker: WMT Security ID: 931142103 Meeting Date: JUN 5, 2009 Meeting Type: Annual Record Date: APR 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Aida M. Alvarez For For Management 2 Elect Director James W. Breyer For For Management 3 Elect Director M. Michele Burns For For Management 4 Elect Director James I. Cash, Jr. For For Management 5 Elect Director Roger C. Corbett For For Management 6 Elect Director Douglas N. Daft For For Management 7 Elect Director Michael T. Duke For For Management 8 Elect Director Gregory B. Penner For For Management 9 Elect Director Allen I. Questrom For For Management 10 Elect Director H. Lee Scott, Jr. For For Management 11 Elect Director Arne M. Sorenson For For Management 12 Elect Director Jim C. Walton For For Management 13 Elect Director S. Robson Walton For For Management 14 Elect Director Christopher J. Williams For For Management 15 Elect Director Linda S. Wolf For For Management 16 Ratify Auditors For For Management 17 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination based on Sexual Orientation and Gender Identity 18 Pay For Superior Performance Against Against Shareholder 19 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 20 Report on Political Contributions Against Against Shareholder 21 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings 22 Stock Retention/Holding Period Against Against Shareholder WELLS FARGO AND COMPANY Ticker: WFC Security ID: 949746101 Meeting Date: APR 28, 2009 Meeting Type: Annual Record Date: FEB 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director John D. Baker II For For Management 2 Elect Director John S. Chen For Against Management 3 Elect Director Lloyd H. Dean For For Management 4 Elect Director Susan E. Engel For Against Management 5 Elect Director Enrique Hernandez, Jr. For For Management 6 Elect Director Donald M. James For Against Management 7 Elect Director Robert L. Joss For For Management 8 Elect Director Richard M. Kovacevich For For Management 9 Elect Director Richard D. McCormick For Against Management 10 Elect Director Mackey J. McDonald For Against Management 11 Elect Director Cynthia H. Milligan For For Management 12 Elect Director Nicholas G. Moore For For Management 13 Elect Director Philip J. Quigley For For Management 14 Elect Director Donald B. Rice For Against Management 15 Elect Director Judith M. Runstad For For Management 16 Elect Director Stephen W. Sanger For Against Management 17 Elect Director Robert K. Steel For For Management 18 Elect Director John G. Stumpf For For Management 19 Elect Director Susan G. Swenson For For Management 20 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 21 Ratify Auditors For For Management 22 Amend Omnibus Stock Plan For Against Management 23 Require Independent Board Chairman Against Against Shareholder 24 Report on Political Contributions Against Against Shareholder WILLIAMS COMPANIES, INC., THE Ticker: WMB Security ID: 969457100 Meeting Date: MAY 21, 2009 Meeting Type: Annual Record Date: MAR 30, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Irl F. Engelhardt For For Management 1.2 Elect Director William E. Green For For Management 1.3 Elect Director W. R. Howell For For Management 1.4 Elect Director George A. Lorch For For Management 2 Ratify Auditors For For Management 3 Declassify the Board of Directors Against For Shareholder XTO ENERGY INC Ticker: XTO Security ID: 98385X106 Meeting Date: MAY 19, 2009 Meeting Type: Annual Record Date: MAR 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Declassify the Board of Directors For For Management 2.1 Elect Director Phillip R. Kevil For For Management 2.2 Elect Director Herbert D. Simons For Against Management 2.3 Elect Director Vaughn O. Vennerberg II For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 6 Adopt a Policy in which the Company Against Against Shareholder will not Make or Promise to Make Any Death Benefit Payments to Senior Executives SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. The Dreyfus Fund Incorporated By: /s/ J. David Officer J. David Officer President Date: August 12, 2009
